Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the actuator as claimed in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 7 recite the limitation "the locking mechanism" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2005/0077763) in view of Funke et al. (8,864,227).
Regarding claim 1, Kawashima et al. disclose a vehicle seat comprising: a cushion, a backrest, an articulation comprising a first flange 16 fixed to the cushion and a second flange 4 fixed to the backrest, the second flange being mounted rotatable about an axis with respect to the first flange via a hinge mechanism 2 (figure 2), the hinge mechanism being movable between a first configuration in which it enables the backrest to be unlocked and/or rotated relative to the cushion and a second configuration in which it allows the backrest to be blocked relative to the cushion, the hinge mechanism being movable between the first and second configurations via a control element actuatable 14 by an occupant of the seat, a straightening device for straightening the backrest interdependently rotating with the second flange, the straightening device defining a straightening slot 20a, and a pin integral 24 with the backrest.
However, Kawashima fails to disclose the straightening slot comprising a first portion separated from a second portion by a bridge, the pin extending into the first portion of the straightening slot and being disposed in contact with the edges of the first portion and the bridge, such that, under normal use conditions, the pin ensures the attachment between the backrest and the second flange via the straightening device, the rotation of the second flange about the axis going hand in hand with the rotation of the backrest, the seat being such that, when the locking mechanism is in its second configuration and when an impact torque greater than a predetermined torque is applied to the backrest, the pin breaches the bridge and then moves freely in the second portion of the straightening slot, which makes the rotation of the backrest free with respect to the straightening device and the second flange.
Instead, Funke et al. disclose the straightening slot 38 comprising a first portion 42 separated from a second portion 44 by a bridge 40, the pin 46 extending into the first portion of the straightening slot and being disposed in contact with the edges of the first portion and the bridge, such that, under normal use conditions, the pin ensures the attachment between the backrest and the second flange via the straightening device, the rotation of the second flange about the axis going hand in hand with the rotation of the backrest, the seat being such that, when the locking mechanism is in its second configuration and when an impact torque greater than a predetermined torque is applied to the backrest, the pin breaches the bridge and then moves freely in the second portion of the straightening slot, which makes the rotation of the backrest free with respect to the straightening device and the second flange (col. 6, lines 17-64, figures 4 and 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Funke et al. and use a bridge in the slot in the invention of Kawashima for purpose of preventing any accidental damage or injuries. 
Regarding claim 2, Kawashima as modified with Funke et al. disclose the locking mechanism is in its second configuration and when an impact torque greater than a predetermined torque is applied to the backrest, this makes the rotation of the backrest about the axis relatively to the second flange free (col. 6, lines 17-64, figures 4 and 8).
Regarding claim 3, Kawashima discloses the backrest is rotatable with respect to the cushion about the axis between a raised position in which the seat is able to receive a seated occupant in an upright position, and at least one inclined position, in which the seat is able to receive an occupant in a semi-recumbent or recumbent position the backrest forming a first angle (figure 4A) with an elevation direction in the raised position and the backrest forming a second angle (figure 4B) with the elevation direction in the inclined position, the second angle being greater than the first angle.
Regarding claim 10, Kawashima disclose an actuator 14 for actuating the second flange, the actuator driving the second flange substantially in rotation about the axis relatively to the first flange.
Regarding claim 12, Kawashima as modified with Funke et al. disclose the straightening device comprises a body 20, the body interdependently rotating with the second flange 4 and defining the straightening slot 20a of the straightening device, the bridge being integral with the body (the bridge can be seen in the figure 3 of Kawashima between the large slot and small slot. Also it is shown in Funke et al.)
Regarding claim 13, Funke et al. disclose the pin 46 is blocked between the bridge and an end of the straightening slot 38 under normal use conditions of the seat.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Funke et al. and use a bridge in the slot in the invention of Kawashima for purpose of preventing any accidental damage or injuries. 
Regarding claim 14, Funke et al. disclose the first portion 42 of the straightening slot 38 fits the shape of the section of the pin 46 extending into the straightening slot.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Funke et al. and match the shape in the invention of Kawashima for purpose of preventing any accidental damage or injuries. 
Regarding claim 15, Funke et al. disclose the straightening device is made in a single piece with the second flange 28.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Funke et al. and make integral items in the invention of Kawashima because it is cost efficient. 
Claim(s) 4-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawashima (US 2005/0077763) in view of Funke et al. (8,864,227), as applied to claim 3 above and further in view of Wu et al. (6,109,690).
Regarding claim 4, Wu et al. disclose the hinge mechanism comprises a blocking element 38 movable between a blocking position in which the second flange 132 is rotationally blocked and a unblocking position in which the second flange is rotatable about the axis, the seat being such that, under normal conditions of use of the seat, when the blocking element is in its unblocking position, the rotation of the second flange about the axis causes the rotation of the straightening device which causes the movement of the pin so that the backrest is moved between the raised position and the inclined position, the seat further being such that when an impact torque greater than a predetermined torque is applied to the backrest, and when the blocking element is in its blocking position, the pin 82 (figure 6) breaches the bridge 122 and then moves freely into the second portion of the straightening slot 84, causing the backrest to move relative to the straightening device from the inclined position to the raised position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wu et al. and include a blocking element in the invention of Kawashima for purpose of preventing any accidental damage or injuries.
Regarding claim 5, Funke et al. disclose an abutment element 52 connected to the cushion and defining a slideway 56, the straightening slot 38 extending at least partially opposite the slideway, the pin 46 further extending into the slideway and moving in the slideway when the backrest is moved between its raised position and its inclined position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Funke et al. and use abutment device with slideway in the invention of Kawashima for purpose of preventing any accidental damage or injuries. 
Regarding claim 6, Funke et al. disclose the slideway 56 extends between a first front end and a first rear end, the pin 46 abutting said first front end in an extreme raised position and the first rear end in an extreme inclined position.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Funke et al. and use abutment device with slideway in the invention of Kawashima for purpose of preventing any accidental damage or injuries. 
Regarding claim 7, Kawashima as modified further disclose the locking mechanism (disclosed by Wu et al.) is in its second configuration and an impact torque is applied to the backrest, the pin 46 (Funke et al.) moves in the straightening slot 38 from a second rear end of the straightening slot to the first front end of the slideway.
Regarding claim 8, Kawashima as modified with Funke et al. further disclose the slideway 56 and the straightening slot 38 (Funke et al.) extend along an arc of a circle having the axis as its center.
Regarding claim 9, Funke et al. further disclose the slideway 56 limits the movement of the pin of the backrest during rotation of the backrest relative to the cushion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Funke et al. and use abutment device with slideway in the invention of Kawashima for purpose of preventing any accidental damage or injuries. 
Regarding claim 11, Wu et al. disclose the straightening slot 84 comprises a dissipation portion 122/124, the width of the dissipation portion being less than a dimension of the pin, the width of the dissipation portion and the dimension of the pin being taken in the direction perpendicular to the direction of movement of the pin in the straightening slot, the pin expanding the width of the dissipation portion as it moves through the straightening slot.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Wu et al. and include a dissipation element in the invention of Kawashima for purpose of preventing any accidental damage or injuries.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768. The examiner can normally be reached 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ISLAM/Primary Examiner, Art Unit 3636